Citation Nr: 0007377	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Determination of the appropriate evaluation for recurrent 
sprain, left ankle, currently evaluated as noncompensably 
disabling.

3.  Determination of the appropriate evaluation for nerve 
damage to neck and left shoulder, status post residuals of 
C1-C2 surgery, currently evaluated as 20 percent disabling.

4.  Determination of the appropriate evaluation for left-
sided meralgia, paresthetica, right thigh, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to April 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for recurrent sprain, left ankle; left-
sided meralgia, paresthetica, right thigh; and nerve damage 
to neck and left shoulder, status post residuals of C1-C2 
surgery, and assigned noncompensable, noncompensable and a 
20 percent disability evaluations respectively.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Chronic disability causing insomnia is not medically 
demonstrated.

2.  Recurrent sprain, left ankle, is manifested by unstable 
joints due to healed injury.

3.  Left-sided meralgia, paresthetica, right thigh is 
currently manifested by no more than a mild muscle wound.


CONCLUSIONS OF LAW

1.  The appellant does not have chronic disability manifested 
by insomnia that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 
3.303 (1999).

2.  Recurrent sprain, left ankle, is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5271 (1999).

3.  Left-sided meralgia, paresthetica, right thigh, is no 
more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.56; Part 4, Diagnostic Code 5313 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he has insomnia.  He states that, 
at some point, he had taken so many sleeping pills that 
Valium-based drugs had lost their effectiveness.  He states 
that he spends between one to three hours trying to get to 
sleep either at the beginning of the night or if he wakes up 
in the middle of the night and is trying to get back to 
sleep.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In a November 1994 report of medical history completed by the 
appellant, he stated that he was having trouble sleeping 
without medication.  The examiner entered a diagnosis of 
insomnia.  In December 1994, the appellant reported 
difficulty with insomnia.  He stated that he could not fall 
asleep because of generalized discomfort and that he could 
not relax.  The examiner noted that the appellant had taken 
Restoril, Halcion, and other benzodiazepines for sleeping and 
that he was currently taking Ativan.  The examiner noted that 
the appellant had increased his dosage because the smaller 
dosage was no longer effective.  The examiner stated that he 
discussed with the appellant that a trial of another 
benzodiazepine would not likely be helpful because the 
appellant had begun to develop a tolerance to them.  Instead, 
the examiner stated that he had prescribed Sinequan.

The appellant underwent a VA psychiatric evaluation in June 
1995.  The appellant reported that sleep was not good.  He 
reported that he would wake up four to five times during the 
night and that he had trouble falling back to sleep.  The VA 
examiner stated that the appellant had "some problems with 
insomnia caused by chronic tinnitus."  The VA examiner 
stated that no psychiatric illness was elicited.

After having reviewed the evidence of record, the Board finds 
that service connection for insomnia is not warranted.  The 
Board does not dispute that the appellant had insomnia in 
service and has insomnia currently.  However, the applicable 
rating criteria provide that purely subjective complaints 
will not be service connected and considered for compensation 
purposes.  In this case, the medical evidence does not 
reflect the existence of chronic disability, either organic 
or psychiatric, causing these symptoms.  It therefore appears 
that the appellant's sleep problems are purely subjective 
complaints, as no cause for these symptoms is medically 
demonstrated.  Because they are not representative of a 
distinct disease entity, service connection cannot be 
awarded.

The evidence is not in relative equipoise, and the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

II.  Increased evaluations

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
evaluations in excess of the initial disability evaluation 
assigned for recurrent sprain, left ankle; nerve damage to 
neck and left shoulder, status post residuals of C1-C2 
surgery; and left-sided meralgia, paresthetica, right thigh, 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation, and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issues as "determination of the 
appropriate evaluation" since service connection has been 
granted in the rating decision on appeal, and the appellant 
seeks higher evaluations than the ones assigned by the RO.  
The appellant is not prejudiced by this naming of the issues.  
The Board has not dismissed the issues, and the law and 
regulations governing the evaluation of the disabilities are 
the same regardless of how the issues have been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disabilities have not significantly 
changed and uniform evaluations are appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service medical records reveal that the appellant sprained 
his left ankle in January 1990 and March 1991.  In May 1991, 
it was noted that the appellant continued to have discomfort.  
The left ankle had no edema, no swelling, and full range of 
motion at that time.  The examiner stated that it was 
neurologically intact.  The assessment was sprain.  In 1994, 
the appellant began complaining of neck pain.  In August 
1994, he underwent a C1-C2 laminectomy and removal of a cyst 
in that area.  By November 1994, he was still having problems 
as a result of the neck surgery, which included nerve damage 
to three muscle groups on the left side.

In a December 1994 document, Dr. Daniel H. Lachance stated 
that based upon history, examination, and electrophysiologic 
testing, the appellant had suffered from some denervation of 
his trapezius, levator, scapulae and rhomboid muscles on the 
left.  Dr. Lachance noted that reinnervation had taken place 
and that the appellant may experience a small amount of 
further recovery, but that he would be left with a permanent 
deficit.

In an undated document, the examiner stated that the 
appellant's scar from the laminectomy was not tender.  
Neurological examination was significant for the fact that 
the appellant had evidence of a right lateral femoral 
cutaneous neuropathy with decreased appreciation to pinprick 
and light touch in the right thigh to the knee.  The examiner 
noted that the appellant was unable to fully abduct the left 
shoulder more than 90 degrees.  

The appellant underwent a VA examination in June 1995.  The 
appellant reported that he sprained his left ankle in 1990 
while on a training mission.  He stated that since that time, 
he had had recurrent sprains, with the most recent one being 
four to five months prior.  He stated that the incidents 
would occur when he would be running and would step onto an 
irregular surface, which would result in severe pain and 
swelling of the ankle.  Examination of the left ankle 
revealed full range of motion.  The VA examiner stated that 
there was some pain at the lateral malleolus and over the 
lateral ligaments on extreme inversion with a suggestion of 
increased range of motion on inversion of the ankle.  An x-
ray taken of the ankle at that time was normal.  The 
diagnosis was recurrent sprains of the left ankle with some 
residual instability of the lateral ligaments.

The appellant underwent a VA examination in June 1995.  The 
appellant complained of weakness in the left shoulder girdle.  
He also reported numbness on the aspect of the right thigh.  
Upon physical examination, the VA examiner stated that the 
appellant had evidence of decreased trapezius bulk, which was 
noted by scalloping of the shoulder.  He noted that there was 
depression on the medial aspect of the left scapula.  The 
appellant had mild decrease deltoid bulk on the left.  He had 
some weakness of deltoid motion on the left.  The VA examiner 
stated that the appellant had some weakness (4/5 strength) of 
the left rhomboids.  The appellant was able to shrug his 
shoulders, however, the trapezius bulk appeared to be 
somewhat less on the left side.  The VA examiner stated that 
the appellant was asked to abduct the shoulder and had 
difficulty moving it to a 90-degree level.  There was a small 
area on sensation on the right lateral thigh of diminished 
prick sensation.  The VA examiner stated that the remainder 
of the neurologic examination was unremarkable.

The VA examiner stated that the appellant had evidence on 
EMG, which was consistent with the clinical history of nerve 
damage to the trapezius, levator scapulae and rhomboid 
muscles on the left that was suggestive of nerve branch 
damage at the approximate C3 through C4 levels, presumably 
secondary to the operative course from his C1-C2 level 
surgery.  The VA examiner stated that the operative field 
appeared to have been large based on the size of the scar on 
the back of the neck.  Finally, the VA examiner stated that 
the appellant had left-sided meralgia paresthetica involving 
numbness on the lateral aspect of the right thigh with no 
significant disability.

The appellant underwent a VA examination in September 1998.  
The VA examiner noted that following the appellant's cervical 
laminectomy, he had significant problems with atrophy of the 
trapezius and deltoid muscle of the left shoulder, which he 
stated had obviously been restored.  Examination revealed 
that the left shoulder had forward elevation of 170 degrees, 
abduction of 120 degrees, external rotation of 85 degrees, 
and internal rotation of 85 degrees.  The VA examiner stated 
that there was a 4 1/2 inch surgical scar posteriorly from his 
surgery.  There was no fixed deformity and no posture 
abnormality.  Range of motion of the cervical spine was 
25 degrees flexion, 35 degrees extension, 25 degrees lateral 
flexion to the right and to the left, and 40 degrees rotation 
to the right and to the left.  The VA examiner stated that 
there was some discomfort on all movements of the cervical 
spine.  Neurologically, triceps, biceps, and brachial were 
2+/4 and equal and symmetric bilaterally.  The VA examiner 
stated that there was no sensory or motor loss of either 
upper extremity.  The VA examiner noted that the appellant 
was right handed, and that arm strength had been evaluated.  
The right arm was 51.5 kilograms and the left arm was 44 
kilograms.  The diagnosis was that there was no significant 
evidence of nerve damage secondary to the cervical and 
shoulder residuals.  

The VA examiner stated that as far meralgia paresthetica, the 
appellant had a small area of decreased sensitivity over the 
distal right anterior thigh.  The VA examiner stated that 
there was no history of any injury into this area and that 
the appellant's symptoms were compatible with the diagnosis 
of meralgia paresthetica and felt not to be a limiting factor 
with his condition.  The relevant diagnosis was right-sided 
meralgia paresthetica, right thigh, no significant 
disability.

The appellant underwent a VA examination in September 1998.  
The appellant reported that his left ankle was extremely 
sensitive.  He stated that if he stepped on a stone or 
stepped off a curb incorrectly, he would have discomfort.  
The appellant denied stiffness or swelling.  He stated that 
about once a month, he would have an acute flare up.  He 
reported that he would wear an ankle brace on occasion.  The 
VA examiner stated that there was swelling.  Plantar flexion 
was 45 degrees, dorsiflexion was 20 degrees, supination was 
30 degrees, and pronation was 20 degrees.  The VA examiner 
stated that range of motion was done with consideration of 
pain, weakness, and incoordination.  The impression was 
chronic strain, left ankle.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

A.  Recurrent sprain, left ankle

Moderate limitation of motion of the ankle warrants a 10 
percent disability evaluation, and marked limitation of 
motion warrants a 20 percent disability evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5271 (1999).

Under 38 C.F.R. § 4.59 (1999), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 10 percent disability evaluation 
for recurrent sprain, left ankle.  The June 1995 and 
September 1998 examination reports reveal full range of 
motion of the left ankle; however, in the June 1995 
examination report, the VA examiner stated that the appellant 
had residual instability of the lateral ligaments.  Under 
38 C.F.R. § 4.59, it states that the intent of the Rating 
Schedule is to recognize unstable joints due to healed injury 
as entitled to the minimum compensable evaluation for the 
joint.  The VA examiner's finding of residual instability 
from the sprains in service warrants a 10 percent disability 
evaluation for the left ankle.  See id.

An evaluation in excess of 10 percent is not warranted.  
There have been no findings which would support a finding of 
marked left ankle disability.  See 38 C.F.R. Part 4, 
Diagnostic Code 5271.  At the time of the June 1995 
examination, the appellant had full range of motion and some 
pain on the lateral malleolus and over the lateral ligaments 
on extreme inversion.  X-rays taken at that time were normal.  
In September 1998, range of motion was full as well.  
Swelling was noted.  The Board finds that such clinical 
findings do not reveal any more than a 10 percent disability 
evaluation for recurrent sprain, left ankle ankle.  See id.

Additionally, in making the determination that the service-
connected fracture of the left ankle is 10 percent disabling 
and no more, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
granting the 10 percent disability evaluation, the Board 
recognizes that the appellant has functional impairment.  In 
the September 1998 examination report, the VA examiner 
reported the appellant's range of motion in the left ankle, 
which was full, and stated that in recording the range of 
motion, he has considered pain, weakness and incoordination.  
Thus, considering pain, more movement than normal, weakness, 
incoordination and excess fatigability, the appellant's 
disability of the left ankle does not approximate the 
criteria for an evaluation in excess of 10 percent based on 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Board finds that the appellant's service-connected recurrent 
sprain, left ankle is no more than 10 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 5271.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his left ankle is worse than 
the noncompensable evaluation contemplated, the Board agrees 
and has granted him a 10 percent disability evaluation.  
However, to the extent that he has implied that a higher 
evaluation is warranted, the medical findings do not support 
his contentions.  The medical findings have shown that 
although he has residual instability, he has full range of 
motion of the ankle.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the appellant's contentions into account and the medical 
findings, an evaluation in excess of 10 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).

B.  Left-sided meralgia, paresthetica, right thigh

The appellant's service-connected left-sided meralgia, 
paresthetica, right thigh, is rated by analogy to a muscle 
injury.

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  The Board notes that the changes 
made to 38 C.F.R. § 4.56 were not substantive and thus 
neither is more favorable to the appellant's claim.  See 
Heuer v. Brown, 7 Vet. App. 379 (1995).

Under the current regulation, a mild muscle wound is a 
superficial wound with brief treatment and return to duty.  
38 C.F.R. § 3.56(d)(1)(i) (1999).  The wound has healed with 
good functional results.  Id.  There are no cardinal signs or 
symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id.; 
see also 38 C.F.R. § 3.26(c).  Objective findings of a mild 
muscle wound are minimal scar and no evidence of fascial 
defect, atrophy, or impaired tonus.  38 C.F.R. § (d)(1)(iii).  
Additionally, there is no impairment of function or metallic 
fragments retained in muscle tissue.  Id.  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 3.56(d)(2)(i) (1999).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (1999).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 3.56(d)(4)(i) (1999).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

Diagnostic Code 5313 provides evaluations for disability of 
muscle group XIII, the posterior thigh group, hamstring 
complex of 2-joint muscles: (1) biceps femoris; 
(2) semimembranosus; and (3) semitendinosus.  38 C.F.R. 
Part 4, Diagnostic Code 5313 (1999).  The functions of these 
muscles are as follows: extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  Id.  This 
Diagnostic Code also applies to the posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  Id.  This code 
provides a noncompensable evaluation for slight muscle 
injury, a 10 percent evaluation for moderate muscle injury, a 
30 percent evaluation for moderately severe muscle injury, 
and a 40 percent evaluation for severe muscle injury.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  The Board notes that the appellant did 
not sustain an injury to this part of his right thigh.  
Rather, it was documented in service, without explanation, 
that the appellant had evidence of right lateral femoral 
cutaneous neuropathy with decreased appreciation to pinprick 
and light touch in the right thigh to the knee.  This has 
been confirmed by VA examiners as well.  In the September 
1998 examination report, the VA examiner stated that the 
numbness in the appellant's right thigh resulted in no 
significant disability.  Such finding is indicative of no 
more than a slight muscle injury and thus a compensable 
evaluation is not warranted for left-sided meralgia, 
paresthetica, right thigh.  See 38 C.F.R. Part 4, Diagnostic 
Code 5313.

An evaluation in excess of 0 percent is not warranted.  No 
medical professional has established that the appellant's 
left-sided meralgia, paresthetica, right thigh, has resulted 
in symptomatology that could be rated by analogy to a 
moderate muscle wound.  See 38 C.F.R. § 4.56.  No medical 
professional has established that the appellant has loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the left thigh.  See id.  Thus, a compensable 
evaluation is not warranted for the service-connected left-
sided meralgia, paresthetica, right thigh.

The Board notes that 38 C.F.R. § 4.45 (1999) would not be 
applicable to the appellant's claim for an evaluation in 
excess of 0 percent for left-sided meralgia, paresthetica, 
right thigh, as such regulation addresses a disability that 
is related to "joints" and not "muscles."  However, 38 
C.F.R. § 4.40 (1999) is applicable.  Regardless, an increased 
evaluation based upon consideration of this regulation is not 
warranted.  When examined, the VA examiner has not stated 
that the meralgia in the right thigh has damaged the 
appellant's right thigh or caused him functional loss.  In 
the September 1998 VA examination report, the examiner noted 
that the left-sided meralgia did not result is a significant 
disability.  Such finding would not result in a compensable 
evaluation for the left-sided meralgia, paresthetica, right 
thigh.  

It must be noted that the appellant has not reported how the 
numbness in his right thigh affects his daily activities or 
how it affects him in any way.  In his VA Form 9, Appeal to 
the Board of Veterans' Appeals, he stated nothing as to why 
he felt that a compensable evaluation was warranted as to the 
service-connected left-sided meralgia, paresthetica, right 
thigh.  As stated above, the Board finds that the VA 
examiner's determination that the numbness on the lateral 
aspect of the right thigh has resulted in no significant 
disability to be indicative of no more than a noncompensable 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 5313.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

Service connection for insomnia is denied.

A 10 percent disability evaluation for recurrent sprain, left 
ankle, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A compensable evaluation for left-sided meralgia, 
paresthetica, right thigh, is denied.


REMAND

In granting service connection for nerve damage to neck and 
left shoulder, status post residuals of C1-C2 surgery, the RO 
assigned the service-connected disability an evaluation under 
peripheral neuropathy under Diagnostic Code 8510.  Such 
Diagnostic Code addresses all shoulder and elbow movements 
and hand and wrist movements, which relate to the 5th and 6th 
cervical vertebrae.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeal, he stated that he has constant pain, 
although slight, in his neck and that he is unable to rotate 
his head completely sideways.  It appears that the appellant 
has complaints about the cervical spine itself.  It must be 
noted that the appellant underwent a laminectomy in service 
at the C1-C2 level in his cervical spine.  The Board finds 
that the appellant has raised the issue of a separate 
evaluation for his cervical spine, as the peripheral 
neuropathy for which he is service connected for contemplates 
only the symptomatology he experiences in his left arm.  See 
38 C.F.R. Part 4, Diagnostic Code 8510.

The Board finds that the claim for an evaluation in excess of 
20 percent for nerve damage to neck and left shoulder, status 
post residuals of C1-C2 surgery, is inextricably intertwined 
with the claim for a separate evaluation for the cervical 
spine symptomatology, and thus needs to be remanded.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should adjudicate whether a 
separate evaluation should be assigned to 
the symptomatology the appellant 
experiences in the cervical spine.  If 
the RO finds that a VA examination should 
be scheduled to assist it in this 
determination, then an examination should 
be scheduled.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

